DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-12 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Beaulieu et al. (US 2010/0303964, “Beaulieu”), in view of Yoshida (US 2014/0363655, “Yoshida”), in view of Lee et al. (US 2012/0251749, “Lee”), and further in view of Kwon et al. (US 2012/0070596, “Kwon”), do not disclose or suggest: A cup for a beverage brewing package, the cup comprising a floor, a brim located spaced-apart from the floor and extending circumferentially around a central axis, and a side wall extending from the floor to the brim, wherein the cup is made from a multi-layer sheet configured to form a cannula aperture in response to a force being applied by a cannula to the cup so that any fractures extending from the cannula aperture are minimized and the multi-layer sheet has a density less than about 1 g/cm3 to cause the multi-layer sheet to float in a sink/float separation tank, and wherein the multi-layer sheet comprises a polypropylene impact copolymer and a mineral filler and the mineral filler is located in an outer-skin layer that forms an outer surface of the side wall, and wherein the polypropylene impact copolymer comprises a rubber phase and a polypropylene matrix phase..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782